DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 26 May 2021 has been considered by the examiner.

Claim Objections
Claims 1 and 10 are objected to because of the following informalities. 
The last line of each claim recites the limitation “the cell array”. Previously, each claim defines “an array of electrochemical cells” (claim 1, line 1 and claim 10, line 3).  
While it is understood that the limitation “the cell array” refers to the previously defined “array of electrochemical cells”, for the purposes of consistency and clarity, the limitation on the last line of each claim should be edited to read “the array of electrochemical cells”.
Claims 7 and 16 are objected to because of the following informalities. A period is missing at the end of each claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Publication No. 2009/0239137, hereinafter Kakuchi.
Regarding claim 1, Kakuchi teaches a battery pack (CP). The battery pack (CP) includes a housing (90).  The housing (90) is configured to receive an array of electrochemical cells (1A-1Y) disposed side-by-side along a stacking axis (paragraphs [0077-0078] and figure 10). The housing (90) is a container (figure 10).  
The container includes a base (91) (paragraph [0079] and figure 10).  The base (91) has an inner surface, an outer surface opposed to the inner surface and a peripheral edge which joins the inner surface and the outer surface.  
The container further includes a first fixing plate (92, “second portion”) and a second fixing plate (93, “fourth portion”). Both the first fixing plate (92, “second portion”) and the second fixing plate (93, “fourth portion”) extend in a direction normal to the base (91) (paragraph [0079] and figure 10). Kakuchi teaches that the container may be box-like (paragraph [0079]). As such, it is understood to have an outer wall which includes the first fixing plate (92, “second portion”), the second fixing plate (93, “fourth portion”) and two additional walls corresponding to the instantly claimed “first portion” and “third portion”, such that the outer wall surrounds the peripheral edge of the base (91) and protrudes from the base (91) in a direction normal to the base (91). 
In the box-like configuration, the first fixing plate (92, “second portion”) adjoins the “first portion”.  The “third portion” adjoins the first fixing plate (92, “second portion”).  The “third portion” is opposed to the “first portion”.  The fourth portion is opposed to first fixing plate (92, “second portion”).  
A wall plate (21D, “inner wall”) extends between the “first portion” and the “third portion”.  The wall plate (21D, “inner wall”) is disposed between and parallel to the first fixing plate (92, “second portion”) and the second fixing plate (93, “fourth portion”) (paragraph [0080] and figure 10).
A wedge member (200, “rigid spacer”) abuts the wall plate (21D, “inner wall”). The wedge member (200, “rigid spacer”) is tapered along an axis that is perpendicular to the base (91) (paragraph [0082] and figure 10). The wedge member (200, “rigid spacer”) and the wall plate (21D, “inner wall”) apply a compressive force to the cell array in a direction parallel to the stacking axis (paragraph [0084]). 
Regarding claim 5, Kakuchi teaches that the wedge member (200, “rigid spacer”) has a first surface which faces the wall plate (21D, “inner wall”) and a second surface that is opposite the first surface.
The second surface is tapered along the axis that is perpendicular to the base (91) (figure 10). 
Regarding claim 8, Kakuchi teaches a wall plate (21D, “inner wall”). The wall plate (21D, “inner wall”) is not attached to the outer wall and is therefore “free-floating” relative to it such that a spacing between the wall plate (21D, “inner wall”) and the second fixing plate (93, “fourth portion”) can be changed. 
Regarding claim 9, Kakuchi teaches that the wall plate (21D, “inner wall”) has an inner surface that is parallel to and faces the first fixing plate (92, “second portion”). The wall plate (21D, “inner wall”) has an outer surface that is opposed to the inner surface. The outer surface faces the second fixing plate (93, “fourth portion”). The outer surface is not parallel to the second fixing plate (93, “fourth portion”), because the second fixing plate (93, “fourth portion”) is tapered (figure 10).

Claims 1-4, 6, 7, 10-13, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Publication No. 2013/0288096, hereinafter Frutschy.
Regarding claim 1, Frutschy teaches a battery system (100, “battery pack”). The battery system (100, “battery pack”) is configured to receive an array of electrochemical cells (paragraph [0044]). The cells are arranged side-by-side along two stacking axes (paragraph [0070] and figure 8B) 
The battery system (100, “battery pack”) includes a battery case (110, “housing”).  The battery case (110, “housing”) comprises a container (paragraph [0038] and figure 1).  
The battery case (110, “housing”) includes a base (see Figure 1 below).  The base has an inner surface, an outer surface opposed to the inner surface and a peripheral edge which joins the inner surface and the outer surface.  An outer wall surrounds the peripheral edge and protrudes from the base in a direction normal to the inner surface of the base.  The outer wall includes a first portion, a second portion, a third portion and a fourth portion.  The second portion adjoins the first portion.  The third portion adjoins the second portion.  The third portion is opposed to the first portion.  The fourth portion is opposed to the second portion.
The battery case (110, “housing”) is partitioned into two compartments (paragraph [0038]).  The partition wall is an inner wall.  The inner wall extends between the first portion and the third portion.  The inner wall is disposed between and parallel to the second portion and the fourth portion.  

    PNG
    media_image1.png
    562
    465
    media_image1.png
    Greyscale
[AltContent: textbox (Inner wall)][AltContent: textbox (Fourth 
portion)][AltContent: arrow][AltContent: textbox (First portion)][AltContent: textbox (Third 
portion)][AltContent: textbox (Base)][AltContent: arrow][AltContent: textbox (Second 
portion)][AltContent: textbox (Gusset 
structure (“spacer”))][AltContent: arrow][AltContent: textbox (Gusset 
structure (“spacer”))][AltContent: arrow]















[AltContent: textbox (Figure 1 - Illustrating the relevant features of Frutschy's assembly.)]

A gusset structure (“spacer”) abuts the inner wall (paragraph [0041]). The gusset structure (“spacer”) is tapered along an axis that is perpendicular to the base (see Figure 1 above). A compressive force applied to the fourth portion in the area of the gusset structure (“spacer”) would cause the gusset structure (“spacer”) in cooperation with the inner wall to apply the compressive force to the cell array in a direction parallel to one of the stacking axes.
Regarding claim 2, Frutschy teaches that the gusset structure (“spacer”) is disposed between the inner wall and the fourth portion and is configured to maintain a gap between the inner wall and the fourth portion (see Figure 1 above).  The gap forms the battery management system (BMS) compartment (112) (paragraph [0038]). 
Regarding claim 3, Frutschy teaches that the gap has a gap dimension that corresponds to a distance between the inner wall and the fourth portion (Figure 1 above).
 The gusset structure (“spacer”) has a first surface facing the inner wall with no intervening structures. The gusset structure (“spacer”) has a second surface, which faces the fourth portion with no intervening structures (Figure 1 above). 
A distance between the first surface and the second surface corresponds to the gap dimension (Figure 1 above).
Regarding claim 4, Frutschy teaches that the gap accommodates a BMS (120) (paragraph [0039]). The BMS (120) is configured to monitor and control the battery cells (paragraph [0030]).
Regarding claim 6, Frutschy teaches two gusset structures (“spacers”) spaced apart from each other. Each has a polygonal shape (Figure 1 above).
Regarding claim 7, Frutschy teaches that the first gusset structure (“spacer”) is disposed along one side edge of the inner wall so as to be adjacent to the first portion. The second gusset structure (“spacer”) is disposed along an opposite side edge of the inner wall so as to be adjacent to the third portion (Figure 1 above). 
A gap is present between the two gusset structures (“spacers”). A BMS (120) is disposed in the gap (paragraph [0039]).

Regarding claim 10, Frutschy teaches a battery system (100, “battery pack”). The battery system (100, “battery pack”) includes a battery case (110, “housing”).  An array of electrochemical cells is disposed in the battery case (110, “housing”) (paragraph [0044]). The cells are arranged side-by-side along two stacking axes (paragraph [0070] and figure 8B) 
The battery case (110, “housing”) comprises a container and a lid (114) that closes an open end of the container (paragraphs [0038, 0043] and figure 1).  
The battery case (110, “housing”) includes a base (see Figure 1 above).  The base has an inner surface, an outer surface opposed to the inner surface and a peripheral edge which joins the inner surface and the outer surface.  An outer wall surrounds the peripheral edge and protrudes from the base in a direction normal to the inner surface of the base.  The outer wall includes a first portion, a second portion, a third portion and a fourth portion.  The second portion adjoins the first portion.  The third portion adjoins the second portion.  The third portion is opposed to the first portion.  The fourth portion is opposed to the second portion.
The battery case (110, “housing”) is partitioned into two compartments (paragraph [0038]).  The partition wall is an inner wall.  The inner wall extends between the first portion and the third portion.  The inner wall is disposed between and parallel to the second portion and the fourth portion.  
A gusset structure (“spacer”) abuts the inner wall (paragraph [0041]). The gusset structure (“spacer”) is tapered along an axis that is perpendicular to the base (see Figure 1 above). A compressive force applied to the fourth portion in the area of the gusset structure (“spacer”) would cause the gusset structure (“spacer”) in cooperation with the inner wall to apply the compressive force to the cell array in a direction parallel to one of the stacking axes.
Regarding claim 11, Frutschy teaches that the gusset structure (“spacer”) is disposed between the inner wall and the fourth portion and is configured to maintain a gap between the inner wall and the fourth portion (see Figure 1 above).  The gap forms the battery management system (BMS) compartment (112) (paragraph [0038]). 
Regarding claim 12, Frutschy teaches that the gap has a gap dimension that corresponds to a distance between the inner wall and the fourth portion (Figure 1 above).
 The gusset structure (“spacer”) has a first surface facing the inner wall with no intervening structures. The gusset structure (“spacer”) has a second surface, which faces the fourth portion with no intervening structures (Figure 1 above). 
A distance between the first surface and the second surface corresponds to the gap dimension (Figure 1 above).
Regarding claim 13, Frutschy teaches that the gap accommodates a BMS (120) (paragraph [0039]). The BMS (120) is configured to monitor and control the battery cells (paragraph [0030]).
Regarding claim 15, Frutschy teaches two gusset structures (“spacers”) spaced apart from each other. Each has a polygonal shape (Figure 1 above).
Regarding claim 16, Frutschy teaches that the first gusset structure (“spacer”) is disposed along one side edge of the inner wall so as to be adjacent to the first portion. The second gusset structure (“spacer”) is disposed along an opposite side edge of the inner wall so as to be adjacent to the third portion (Figure 1 above). 
A gap is present between the two gusset structures (“spacers”). A BMS (120) is disposed in the gap (paragraph [0039]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10, 14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2009/0239137, hereinafter Kakuchi in view of U.S. Pre-Grant Publication No. 2011/0294000, hereinafter Kim.

Regarding claim 10, Kakuchi teaches a battery pack (CP). The battery pack (CP) includes a housing (90).  The battery pack (CP) further includes an array of electrochemical cells (1A-1Y) disposed in the housing (90). The cells of the array are disposed side-by-side along a stacking axis (paragraphs [0077-0078] and figure 10). The housing (90) is a container (figure 10).  
The container includes a base (91) (paragraph [0079] and figure 10).  The base (91) has an inner surface, an outer surface opposed to the inner surface and a peripheral edge which joins the inner surface and the outer surface.  
The container further includes a first fixing plate (92, “second portion”) and a second fixing plate (93, “fourth portion”). Both the first fixing plate (92, “second portion”) and the second fixing plate (93, “fourth portion”) extend in a direction normal to the base (91) (paragraph [0079] and figure 10). Kakuchi teaches that the container may be box-like (paragraph [0079]). As such, it is understood to have an outer wall which includes the first fixing plate (92, “second portion”), the second fixing plate (93, “fourth portion”) and two additional walls corresponding to the instantly claimed “first portion” and “third portion”, such that the outer wall surrounds the peripheral edge of the base (91) and protrudes from the base (91) in a direction normal to the base (91). 
In the box-like configuration, the first fixing plate (92, “second portion”) adjoins the “first portion”.  The “third portion” adjoins the first fixing plate (92, “second portion”).  The “third portion” is opposed to the “first portion”.  The fourth portion is opposed to first fixing plate (92, “second portion”).  
A wall plate (21D, “inner wall”) extends between the “first portion” and the “third portion”.  The wall plate (21D, “inner wall”) is disposed between and parallel to the first fixing plate (92, “second portion”) and the second fixing plate (93, “fourth portion”) (paragraph [0080] and figure 10).
A wedge member (200, “rigid spacer”) abuts the wall plate (21D, “inner wall”). The wedge member (200, “rigid spacer”) is tapered along an axis that is perpendicular to the base (91) (paragraph [0082] and figure 10). The wedge member (200, “rigid spacer”) and the wall plate (21D, “inner wall”) apply a compressive force to the cell array in a direction parallel to the stacking axis (paragraph [0084]). 
Kakuchi fails to teach a lid that closes an open end of the container.
It is well-known in the art to include lids that close battery containers. See, e.g. Kim, who teaches upper cover (120) closing an open end of container (110), which houses an array of battery cells (170) (paragraphs [0023, 0024, 0036] and figures 1A and 4).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to include a lid which closes the open end of the housing (91) for the purpose of protecting the batteries from the environment.
	Regarding claim 14, Kakuchi teaches that the wedge member (200, “rigid spacer”) has a first surface which faces the wall plate (21D, “inner wall”) and a second surface that is opposite the first surface.
The second surface is tapered along the axis that is perpendicular to the base (91) (figure 10). 
Regarding claim 17, Kakuchi teaches a wall plate (21D, “inner wall”). The wall plate (21D, “inner wall”) is not attached to the outer wall and is therefore “free-floating” relative to it such that a spacing between the wall plate (21D, “inner wall”) and the second fixing plate (93, “fourth portion”) can be changed. 
Regarding claim 18, Kakuchi teaches that the wall plate (21D, “inner wall”) has an inner surface that is parallel to and faces the first fixing plate (92, “second portion”). The wall plate (21D, “inner wall”) has an outer surface that is opposed to the inner surface. The outer surface faces the second fixing plate (93, “fourth portion”). The outer surface is not parallel to the second fixing plate (93, “fourth portion”), because the second fixing plate (93, “fourth portion”) is tapered (figure 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILIA V. NEDIALKOVA
Examiner
Art Unit 1724

/STEWART A FRASER/Primary Examiner, Art Unit 1724